PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Amy Gurvey
315 HIGHLAND AVENUEUPP. MONTCLAIR, NJ  07043


In re Application of		:
	Gurvey, Amy		: 
Application No. 12/587,759		: 
Filed:  	October 11, 2009		: 	DECISION ON PETITION
For:	ELECTRONIC SYSTEM AND METHOD		: 	REGARDING REQUEST TO
	COUPLING LIVE EVENT TICKETING AND		: 	WITHDRAW FINALITY
	INTERACTIVE ENTRIES WITH THE SALE,		: 	UNDER 37 CFR §1.181
	DISTRIBUTION AND TRANSMISSION OF		: 
	EVENT RECORDINGS, MASTERING 		:
	SYSTEM AND INTELLIGENT TERMINAL		:
	DESIGNS		:

This is a decision on applicant’s petition under 37 CFR 1.181 filed December 06, 2021 requesting withdrawal of the finality of the Final Official Action mailed May 27, 2021.
 
The petition is DISMISSED as MOOT.  

Relevant Background
May 27, 2021:  Examiner issued a Final Office Action. 
November 29, 2021:  Petitioner filed a Request for Continued Examination (“RCE”).
December 06, 2021:  Petitioner filed the instant petition.

MPEP 706.07(h) Request for Continued Examination (RCE) Practice [R-10.2019]

V.    AFTER FINAL REJECTION 

If an applicant timely files an RCE with the fee set forth in 37 CFR 1.17(e) and a submission that meets the reply requirements of 37 CFR 1.111, the Office will withdraw the finality of any Office action to which a reply is outstanding and the submission will be entered and considered. See 37 

Any submission that is an amendment must comply with the manner of making amendments as set forth in 37 CFR 1.121. See MPEP § 714.03. The amendment must include markings showing the changes relative to the last entered amendment. Even though previously filed unentered amendments after final may satisfy the submission requirement under 37 CFR 1.114(c), applicants are encouraged to file an amendment at the time of filing the RCE that incorporates all of the desired changes, including changes presented in any previously filed unentered after final amendments, accompanied by instructions not to enter the unentered after final amendments. See subsection VI for treatment of not fully responsive submissions including noncompliant amendments.

If the RCE is proper, form paragraph 7.42.04 should be used to notify applicant that the finality of the previous Office action has been withdrawn.

Decision

In the instant petition, Petitioner requests withdrawal of the finality of the Final Official Action dated May 27, 2021.  

A review of the record indicates that after the filing of the instant petition, a Request For Continued Examination was filed by Petitioner on November 29, 2021.  “If an applicant timely files an RCE with the fee set forth in 37 CFR 1.17(e) and a submission that meets the reply requirements of 37 CFR 1.111, the Office will withdraw the finality of any Office action to which a reply is outstanding and the submission will be entered and considered.” MPEP 707.07(h)(V) (citing 37 CFR 1.114(d)) (emphasis added).  Petitioner filed an RCE with a submission that meets the reply requirements of 37 CFR 1.111 and paid the requisite fee set forth in 37 CFR 1.17(e).  Because the filing of a timely and proper RCE withdraws the finality of the preceding Final Office Action, Applicant’s Petition to withdraw finality of the Final Office Action dated May 27, 2021 is considered moot.

For the reasons stated above, petitioner’s requests are hereby DISMISSED as MOOT.  

Questions concerning this decision should be referred to C. John Brown, Quality Assurance Specialist, at (571) 270-5924.








_____/Daniel Troy/___________
Daniel J. Troy, Acting Director
Patent Technology Center 3600
(571)-270-3742

cjb:  02/15/22